Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Claim 1 requires lessening of the aniline concentration in a hypersaline aqueous medium by incubation of Halomonas alimentaria or Haloferax sp. D1227 in that medium.  Aniline is an aromatic amine (at below left).  It was known to biodegrade aniline in such an environment, but the identity of the microbes was not revealed (see Campo reference).  See also O’Neill which also does not identify the microbes that were found to biodegrade aniline in hypersaline conditions.  Such disclosure alone would not suggest that any hypersaline tolerant microbe, such as Halomonas alimentaria or Haloferax sp. D1227, would be effective in biodegrading aniline given the unpredictability of this field of endeavor and the requirement for a “reasonable expectation of success.”  It was known from Fu that Haloferax sp. D1227 could biodegrade an aromatic compound, i.e., 3-phenylpriopionic acid (below at right), 

    PNG
    media_image1.png
    174
    128
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    242
    163
    media_image2.png
    Greyscale



Fu acknowledges two possible initial steps of 3-phenylpropionic acid catabolism:  Either ring cleavage or catabolism of the side chain.  Fu at 45-46.  According to Fu, 

    PNG
    media_image3.png
    197
    477
    media_image3.png
    Greyscale
 
the initial step appears to be to be 2-carbon shortening of the side chain rather than cleaving the aromatic ring.  If it were shown that the initial step of Haloferax sp. D1227 were aromatic ring cleavage, one of skill might have a reasonable expectation of success using Haloferax sp. D1227 to biodegrade aniline in the hypersaline medium of the Campo process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1 and 16, and claims dependent thereon, are allowable over the prior art.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152